               Case 5:18-cr-00258-EJD Document 464 Filed 07/23/20 Page 1 of 3




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11

12                                   UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                           SAN JOSE DIVISION

15   UNITED STATES OF AMERICA,                       )   Case No. CR 18-258 EJD
                                                     )
16           Plaintiff,                              )   STIPULATION TO EXCLUDE TIME FROM JULY
                                                     )   28, 2020, TO AUGUST 31, 2020 AND
17      v.                                           )   [PROPOSED] ORDER
                                                     )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendant.                              )
                                                     )
20                                                   )

21                                              STIPULATION
22           WHEREAS, on June 28, 2019, the Court ordered that jury selection would be held on July 28,
23 2020; found that the ends of justice served in granting the continuance outweighed the best interests of

24 the public and the Defendant Balwani in a speedy trial; and excluded time under the Speedy Trial Act

25 from June 28, 2019 through and including July 28, 2020. Dkt. 83.

26           WHEREAS, on March 20, 2020, the Court issued an Order re Severance of Trials, finding “good
27 cause to sever the trials of [co-defendant Elizabeth] Holmes and Mr. Balwani”; ordering that “Ms.

28 Holmes’s trial will proceed as scheduled”; and ordering that “Mr. Balwani’s trial will begin after Ms.

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                            1
               Case 5:18-cr-00258-EJD Document 464 Filed 07/23/20 Page 2 of 3




 1 Holmes’s trial has concluded.” Dkt. 362.

 2          WHEREAS, in its March 20, 2020 severance order, the Court continued Ms. Holmes’s matter to

 3 April 1, 2020, for status conference and Mr. Balwani’s matter to June 16, 2020, for status conference.

 4 Dkt. 362.

 5          WHEREAS, on April 1, 2020, the Court set a further status conference as to Ms. Holmes for

 6 April 15, 2020. Dkt. 371.

 7          WHEREAS, on April 15, 2020, the Court ordered that jury selection for the Holmes trial be reset

 8 to October 27, 2020; found that the ends of justice served in granting the continuance outweighed the

 9 best interests of the public and the defendant in a speedy trial; and excluded time through and including

10 October 27, 2020. Dkt. 374.

11          WHEREAS, on June 9, 2020, a Clerk’s Notice Resetting Hearing Time was filed moving the

12 June 16, 2020 status conference for Mr. Balwani to August 31, 2020. Dkt. 416.

13          WHEREAS, on July 20, 2020, during a status conference for Ms. Holmes and a hearing on

14 motions joined by Mr. Balwani, counsel for Mr. Balwani agreed that time was appropriately excluded

15 under the Speedy Trial Act through August 31, 2020, the date of the next status conference for Mr.

16 Balwani.

17          THEREFORE, the parties stipulate and agree that the Court should enter the order below

18 memorializing its exclusion of time under the Speedy Trial Act through August 31, 2020.

19          IT IS SO STIPULATED.

20 DATED: July 22, 2020                                  ADAM A. REEVES
                                                         Attorney for the United States,
21                                                       Acting Under Authority Conferred
                                                         By 28 U.S.C. § 515
22
                                                         ______/s/__________________
23
                                                         ROBERT S. LEACH
24                                                       JEFF SCHENK
                                                         JOHN C. BOSTIC
25                                                       VANESSA BAEHR-JONES
                                                         Assistant United States Attorneys
26

27

28

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                            2
             Case 5:18-cr-00258-EJD Document 464 Filed 07/23/20 Page 3 of 3




 1 DATED: July 22, 2020                                   ORRICK, HERRINGTON & SUTCLIFFE LLP

 2
                                                          _____/s/___________________________
 3
                                                          JEFFREY B. COOPERSMITH, ESQ.
 4                                                        Attorneys for Ramesh “Sunny” Balwani

 5

 6                                           [PROPOSED] ORDER
 7          For the reasons set forth on the record on July 20, 2020, the Court finds that the ends of justice
 8 served by excluding the time from July 28, 2020, through August 31, 2020, from computation under the

 9 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,

10 and with the consent of the parties, IT IS HEREBY ORDERED that the time from July 28, 2020,

11 through August 31, 2020, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

12 § 3161(h)(7)(A), (B)(iv).

13          IT IS SO ORDERED.
14

15 DATED: ___________________                             ________________________________________
                                                          THE HONORABLE EDWARD J. DAVILA
16
                                                          United States District Judge
17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                              3
